Citation Nr: 0917172	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for residuals of left 
foot injury.

2. Entitlement to an initial disability rating higher than 10 
percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

H. E. Costas, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1986 to October 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2003 and in June 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

In May 2008, the Board remanded the matter in order to 
schedule the Veteran for hearing.  In February 2009, the 
Veteran appeared at hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is in the record.

The claim for an initial higher rating for a left shoulder 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

A left foot fracture pre-existed service and was not made 
permanently worse by service, and current left foot pain was 
not affirmatively shown to have been present in service, and 
the current left foot pain is unrelated to an injury, 
disease, or event of service origin.


CONCLUSION OF LAW

A pre-existing left foot fracture was not aggravated by 
service; and a left foot disability other the pre-existing 
left foot fracture was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1153, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.306 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in July 
2002, in July 2004, and in March 2006.  The Veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable.

On the claim of service connection, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim of service connection were readjudicated as evidenced 
by the supplemental statement of the case, dated in March 
2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication and prejudicial analysis is not needed.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records, VA records and private medical records.  
For the claim of service connection for residuals of a left 
foot injury, the evidence of record is sufficient to decide 
the claim.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects noted at entrance into service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Claim of Service Connection 

Left Foot

The service treatment records show that on entrance 
examination there was a history of a left foot fracture, 
which was not considered physically disqualifying.  The 
remainder of the service treatment records contains no 
complaint, finding, history, treatment, or diagnosis of a 
left foot abnormality. 

After service, in September 2003, the Veteran complained of a 
left foot problem, which he related to an injury during 
service.  The diagnosis was left foot pain. 

On VA examination in August 2005, the Veteran stated that he 
injured his left foot during airborne school.  X-rays 
revealed a normal left foot.  No left foot abnormality was 
diagnosed. 

Analysis 

As a left foot fracture was noted on entrance examination, 
the question is whether the pre-existing left foot condition 
was aggravated by service.

A pre-existing injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disability.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The service treatment records contain no complaint or finding 
of a left foot injury or abnormality.  After service, left 
foot pain was diagnosed in 2003, almost 15 years after 
service.  On VA examination in 2005, no left foot abnormality 
was noted by clinical finding or by X-ray. 

In the absence of evidence of any left foot complaint or 
finding during service and for almost 15 years after service, 
aggravation is not conceded as the pre-existing left foot 
fracture did not increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Stated differently the pre-existing 
left foot condition was asymptomatic on entrance examination 
and during service and for about 15 years after service. 

As there was no permanent increase in disability during 
service, the rebuttable presumption of aggravation has not 
been established, and as there is no increase in disability 
during service, service connection by aggravation is not 
established. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

To the extent the Veteran is claiming a left foot disability 
apart from the pre-existing foot condition, on the basis of 
the service treatment records, a chronic left foot disability 
was not affirmatively shown during service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  



As the service treatment records lack the documentation of a 
chronic left foot disability and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, left foot pain was diagnosed in 2003 about 15 
years after the Veteran's discharge from service.  The 
absence of documented complaints of left foot pain during 
service and for 15 years after service is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).

Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the Veteran does not 
assert continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006). And as there is no credible evidence 
of continuity there is no evidence of a possible association 
between pain, first shown after service, and an injury or 
event in service to warrant further development, that is, 
obtaining a nexus opinion under the duty to assist.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe pain, where as here the 
determination involves a question of medical causation, where 
a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence that 
his left foot pain is related to his period of service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only competent medical evidence to 
support its finding on a question of a medical causation, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), and 
as there is no competent medical evidence that the Veteran 
has a left foot disability attributable to service, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left foot injury is 
denied.


REMAND

The Veteran underwent a left shoulder arthroscopy with 
subacromial decompression, debridement of the labrum, and an 
open distal clavicle resection in December 2008.  The Veteran 
has also testified that the surgery resulted in some nerve 
damage.  The surgery represents a material change in the 
Veteran's disability, and a reexamination is needed.  38 
C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 
(2008)

2. Afford the Veteran a VA examination to 
determine the current residuals of the 
left shoulder surgery in December 2008.



The examiner is asked to describe range 
of motion in flexion and in abduction in 
degrees with any additional functional 
loss due to pain, painful movement, 
fatigue, lack of strength, or 
incoordination with repetitive use; 
recurrent dislocation, nonunion, or 
malunion.

Additionally, the examiner is also to 
describe any neurological impairment. 

The claims folder should be made 
available to the examiner for review.

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


